
	

115 HR 350 RH: Recognizing the Protection of Motorsports Act of 2017
U.S. House of Representatives
2017-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 833
		115th CONGRESS2d Session
		H. R. 350
		[Report No. 115–1073]
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2017
			Mr. McHenry (for himself, Mr. Abraham, Mr. Bost, Mr. Bucshon, Mr. Burgess, Mr. Carter of Georgia, Mr. Cramer, Ms. Foxx, Mr. Gosar, Mr. Griffith, Mr. Grothman, Mr. Hudson, Mr. Huizenga, Mr. Jones, Mr. LaMalfa, Mr. Loudermilk, Mr. Moolenaar, Mr. Mullin, Mr. Pittenger, Mr. Posey, Mr. Roe of Tennessee, Mr. Rogers of Alabama, Mr. Rokita, Mr. Ryan of Ohio, Mr. Walberg, Mrs. Walorski, Mrs. Mimi Walters of California, Mr. Westerman, Mr. McClintock, Mr. Zeldin, Mr. Nolan, Mr. Holding, Mr. Brooks of Alabama, Mr. Cook, Mr. Emmer, Mr. Renacci, Mr. Cooper, Mr. Cuellar, Mr. Long, Mr. Sensenbrenner, Mr. Brat, Mrs. Wagner, Mr. Tiberi, Ms. Jenkins of Kansas, and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		December 11, 2018Additional sponsors: Mr. Sanford, Mr. Garrett, Mr. Bishop of Georgia, Mr. Mooney of West Virginia, Mr. LoBiondo, Mr. Buck, Mr. Kelly of Pennsylvania, Mr. Kelly of Mississippi, Mr. Wenstrup, Mrs. Black, Ms. Sinema, Mr. Cohen, Mr. Tipton, Mr. Hurd, Mr. Valadao, Mr. Joyce of Ohio, Mr. Babin, Mr. Meadows, Mr. Amodei, Mr. Crawford, Mr. Schweikert, Mr. Rouzer, Mr. Thompson of Pennsylvania, Mr. Peterson, Mr. Johnson of Ohio, Mr. King of Iowa, Mr. Bishop of Michigan, Mr. MacArthur, Mr. LaHood, Mr. Banks of Indiana, Mr. Barletta, Mr. Murphy of Pennsylvania, Mr. Stivers, Mr. Young of Alaska, Mr. Budd, Mr. Womack, Mr. Kind, Mr. Schrader, Mr. Rodney Davis of Illinois, Mr. Walz, Mr. Hensarling, Mr. Mitchell, Mr. Jordan, Mr. Byrne, Mr. Kinzinger, Mr. Fleischmann, Mr. Trott, Mr. Royce of California, Mr. Blum, Mr. Messer, Mr. Rutherford, Mr. Guthrie, Mr. Webster of Florida, Mr. Jenkins of West Virginia, Mr. Collins of New York, Mr. Comer, Mr. Farenthold, Mr. Chabot, Mr. Rice of South Carolina, Mr. Barr, Mr. Katko, Mrs. Hartzler, Ms. Tenney, Mr. Allen, Mr. Ratcliffe, Mr. DesJarlais, Mr. Brendan F. Boyle of Pennsylvania, Mr. Massie, Mr. Rohrabacher, Mr. Arrington, Mr. Lewis of Minnesota, Mr. Kustoff of Tennessee, Mr. Ross, Mr. Austin Scott of Georgia, Mr. Thomas J. Rooney of Florida, Mr. Walker, Mr. Foster, Mr. Wittman, Mr. Gallagher, Ms. Brownley of California, Mr. Nunes, Mr. Issa, Mrs. Noem, Mr. Thompson of California, Mr. Gallego, Mr. Smith of Missouri, Mr. DeSantis, Mr. Turner, Mr. Duffy, Mr. Yoder, Mr. Newhouse, Mr. Calvert, Mr. Poliquin, Mr. Francis Rooney of Florida, Mr. Roskam, Mr. Ferguson, Mrs. Blackburn, Mr. Norman, Mr. Curtis, Mr. Young of Iowa, Mr. Graves of Georgia, Mr. Luetkemeyer, Mr. Biggs, Mr. Poe of Texas, Mr. Latta, and Mr. Collins of Georgia
			December 11, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To exclude vehicles used solely for competition from certain provisions of the Clean Air Act, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Recognizing the Protection of Motorsports Act of 2017 or the RPM Act of 2017. 2.FindingsThe Congress finds that—
 (1)at the time the Clean Air Act was written, and each time the Clean Air Act has been amended, the intent of Congress has been, and continues to be, that vehicles manufactured for, modified for, or utilized in organized motorized racing events would not be encompassed by the Clean Air Act’s definition of motor vehicle;
 (2)when Congress sought to regulate nonroad vehicles in 1990, it explicitly excluded from the definition of nonroad vehicle any vehicle used solely for competition;
 (3)despite the clear intent of Congress, the Environmental Protection Agency has cited the Clean Air Act as authority for regulating vehicles used solely for competition; and
 (4)the Environmental Protection Agency has exceeded its statutory authority in its recent actions to regulate vehicles used solely for competition.
			3.Exclusion of vehicles used solely for competition from the anti-tampering provisions of the Clean
 Air ActSection 203 of the Clean Air Act (42 U.S.C. 7522) is amended by adding at the end of subsection (a) the following: No action with respect to any device or element of design referred to in paragraph (3) shall be treated as a prohibited act under that paragraph if the action is for the purpose of modifying a motor vehicle into a vehicle to be used solely for competition..
		4.Exclusion of vehicles used solely for competition from the definition of motor vehicle in the Clean
 Air ActSection 216 of the Clean Air Act (42 U.S.C. 7550) is amended by striking . at the end of paragraph (2) and inserting and that is not a vehicle used solely for competition, including any vehicle so used that was converted from a motor vehicle..
 5.ImplementationNot later than 12 months after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall finalize any regulations necessary to implement the amendments made by this Act.
		
	
		December 11, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
